Citation Nr: 0513602	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-25 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for an ingrown right 
great toenail, incurred as secondary to a shrapnel injury, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's ingrown right great toenail is currently 
productive of only mild to moderate functional loss, even 
though there is x-ray evidence of severe arthritic changes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for an 
ingrown right great toenail, incurred as secondary to a 
shrapnel injury, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a (Diagnostic Code 5171), 4.118 (Diagnostic 
Code 7804) (2004); 38 C.F.R. § 4.118 (Diagnostic Code 7804) 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA examinations addressing his disorder.  There 
is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.
 
The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in July 2002 and May 2004.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).  The veteran was also advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

Here, the noted July 2002 letter was issued prior to the 
appealed October 2002 rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In a July 2000 rating decision, the St. Paul, Minnesota VARO 
granted service connection for an ingrown right great toenail 
as secondary to an in-service shrapnel injury.  A 10 percent 
evaluation was assigned, effective from November 1999.

VA x-rays of the right foot from November 2001 revealed 
degenerative joint disease of the first metatarsophalangeal 
joint, with narrowing and a calcaneal spur.

The veteran underwent a VA feet examination in August 2002, 
during which he reported a functional impairment of five to 
ten percent in the right toe during flare-ups.  He used a 
cane, but this was noted to be mostly attributable to back 
problems.  The examination revealed metatarsophalangeal 
flexion to 22 degrees and extension to 10 degrees, distal 
interphalangeal flexion to 25 degrees and extension to four 
degrees, and proximal interphalangeal flexion to 20 degrees 
and extension to zero degrees.  The joint was painful 
"mostly during flexion," and an additional functional 
impairment of five to ten percent was noted.  The examination 
revealed tenderness to palpation and weakness, but there was 
no edema or instability.  Also, there were no callosities, 
breakdown of the skin, hammer toes, or unusual shoe wear.  
The examiner noted "no rising on toes and heels."  An early 
hallux valgus was noted on the right lower extremity.  The 
diagnosis was degenerative joint disease of the first 
metacarpophalangeal joint, with narrowing and spur formation 
present.  The examiner further noted that the right lower 
extremity injury may have caused a previous ingrown toenail, 
but there was no ingrown toenail upon examination.

In November 2004, the veteran underwent a second VA feet 
examination, during which he reported daily severe flare-ups 
of pain, weakness, and stiffness in the right great toe.  The 
examiner noted that the veteran was not using crutches, a 
brace, a cane, or corrective shoes.  The examination of the 
right great toe revealed an atrophic nail and "a kind of 
mild porous."  Range of motion studies revealed right great 
toe dorsiflexion to 10 degrees and flexion to 10 degrees.  
From repetitive standing and motion, an additional five 
percent limitation of motion was noted due to fatigue or 
pain, but the examination revealed no objective evidence of 
painful motion, edema, instability, weakness, or tenderness.  
The veteran's gait was noted to be linear, with very good 
propulsion and balance.  Functionally, he was limited to 
standing for ten minutes and walking for one quarter of a 
mile.  There was no evidence of calluses, breakdown, unusual 
shoe wear patterns indicative of abnormal weightbearing, skin 
or vascular changes, hammertoes, high arches, claw foot, flat 
feet, or hallux valgus.  Posture, standing, supination, 
pronation, and squatting were good, but the veteran had poor 
posture on rising on the toes and heels.  X-rays revealed 
advanced degenerative changes of the first 
metatarsophalangeal joint, with severe narrowing, subchondral 
sclerosis, subchondral cyst formation, and osteophytes.  
There were mild degenerative changes in the interphalangeal 
joints and numerous metallic fragments in the soft tissues of 
the foot, with two in the great toe medially.  The diagnosis 
was status post right great toe shrapnel injury with severe 
traumatic degenerative changes and retained metallic 
fragments.

During his February 2005 VA Video Conference hearing, the 
veteran testified that his work as a journalist required a 
lot of walking and running around, causing sharp right foot 
pain and swelling.  He noted that he was taking aspirin for 
this disability.  While this disorder "certainly 
interferes" with work, he indicated that he had not missed 
work due to the disorder and had not seen a doctor 
specifically for the right great toe disorder.  

The RO has evaluated the veteran's disorder at the 10 percent 
rate under 38 C.F.R. § 4.118, Diagnostic Code 7804, as well 
as 38 C.F.R. § 4.71a, Diagnostic Code 5171.

A 10 percent evaluation under Diagnostic Code 7804 
contemplates a painful scar, and the Board notes no 
substantial changes in this regulation resulting from 
revisions effective from August 30, 2002.  However, neither 
version of Diagnostic Code 7804 allows for an evaluation in 
excess of 10 percent.

As such, the Board has considered the criteria of Diagnostic 
Code 5171.  Under this section, a 10 percent evaluation 
contemplates amputation of the great toe without metatarsal 
involvement, while a 30 percent evaluation is assigned in 
cases of amputation of the great toe with removal of the 
metatarsal head.

In this case, the Board is aware that the veteran's most 
recent x-ray findings included severe arthritic changes, and 
he has reported pain and swelling in the area of the right 
great toe.  However, there has been no evidence of calluses, 
breakdown, unusual shoe wear patterns indicative of abnormal 
weightbearing, skin or vascular changes, hammertoes, high 
arches, claw foot, or flat feet.  The Board is aware that the 
veteran's recent VA examinations revealed functional 
limitation during flare-ups, but of only five to ten percent.  
The Board finds this to be a relatively mild degree of 
functional loss.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1996); 38 C.F.R. §§ 4.40, 4.45.  

Consequently, the Board observes that the veteran's severe 
arthritis does not correspond to objective findings that are 
more than mild to moderate in degree.  In applying Diagnostic 
Code 5171 by analogy under 38 C.F.R. §§ 4.20 and 4.27, the 
Board does not find that this symptomatology, taken as a 
whole, is so disabling as to warrant consideration of a 30 
percent evaluation.  Rather, these symptoms, including the 
noted functional loss during flare-ups, are fully 
contemplated by the currently assigned 10 percent evaluation.

Given this symptomatology, the Board also finds no evidence 
of severe unilateral flatfoot, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, an indication of swelling 
on use, and characteristic callosities (20 percent under 
Diagnostic Code 5276); unilateral pes cavus, with all toes 
tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to a right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads (20 percent under 
Diagnostic Code 5278); moderately severe malunion or nonunion 
of tarsal or metatarsal bones (20 percent under Diagnostic 
Code 5283); or a moderately severe foot injury (20 percent 
under Diagnostic Code 5284).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement an increased evaluation for an 
ingrown right great toenail, incurred as secondary to a 
shrapnel injury and currently evaluated as 10 percent 
disabling, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to an increased evaluation for an 
ingrown right great toenail, incurred as secondary to a 
shrapnel injury and currently evaluated as 10 percent 
disabling, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


